Citation Nr: 0913859	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-28 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to VA benefits, including entitlement to service-
connected compensation and nonservice-connected pension 
benefits.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The appellant maintains that he had valid military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces, 
and the documents submitted by the appellant show no such 
service.  


CONCLUSION OF LAW

Eligibility to service-connected compensation and non-
service-connected pension is not established.  38 U.S.C.A. §§ 
101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim. VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008).
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction. Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2008).

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  

The issue before the Board is whether the appellant had 
qualifying service to establish eligibility for VA benefits.  
The record includes service department verification.  Because 
qualifying service and how it may be established is outlined 
in statute and regulation and because service department 
certifications of service are binding, the Board's review is 
limited to interpreting the pertinent law and regulations.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231- 32 (2000).  Nonetheless, a July 
2007 letter explained the evidence necessary to substantiate 
the appellant's claim and advised the appellant of the 
evidence VA was responsible for providing and the evidence 
the appellant was responsible for providing.   

II.  Analysis of Claim

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department recognized service and unrecognized guerilla 
service under a recognized commissioned officer (only if a 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included.  38 C.F.R. § 3.40(d) 
(2008).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
The document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information it contains is 
accurate.  38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

When the claimant does not submit evidence of service of the 
evidence submitted does not meet the requirements described 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  Under the 
provisions of 38 C.F.R. § 3.203, a claimant is not eligible 
for benefits based on Philippine service unless the United 
States service department documents or certifies the service.  
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997) 
(interpreting 38 C.F.R. § 3.203 as requiring "official 
documentation issued by a United States service department 
for verification of the claimed service by" the U.S. service 
department).     

The appellant has submitted documents from the Philippines 
Department of National Defense Military Service Board 
indicating military service with the Hukbalahap Battalion 
Southern Luzon Command.  The appellant has not submitted any 
documentation from a United States Service Department.  

In August 2007, the National Personnel Records Center (NPRC) 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including recognized 
guerillas, in the service of the U.S. Armed Forces.  VA is 
bound by a certification of no service by the service 
department.  38 C.F.R. 
§ 3.203(a); Duro, 2 Vet. App. at 532.  Accordingly, the Board 
finds that the appellant did not have recognized active 
service that would confer on him veteran status and basic 
eligibility for VA benefits.  Moreover, he has provided no 
further evidence that would warrant a request for re-
certification from the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).  Since the law is 
dispositive of this issue, the claim must be denied because 
of the absence of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to VA benefits is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


